Citation Nr: 0739489	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to February 
1954.  The veteran died in November 1983.  The appellant is 
the veteran's spouse.

This matter comes to the Board of Veterans Appeals (Board) 
from a decision of the Health Administration Center in 
Denver, Colorado, that denied the appellant's entitlement to 
CHAMPVA benefits.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for laceration scar on the face (0 percent 
disabling).

2.  The veteran died in November 1983, from coronary 
thrombosis due to hypertension; also contributing to death 
was previous myocardial infraction. 

3.  In June 1990, the veteran's surviving spouse was awarded 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 351 (currently 38 U.S.C.A. 
§ 1151) (hereinafter 38 U.S.C.A. § 1151).

4.  The veteran's death was not due to a service-connected 
disability that was incurred in or aggravated by active 
military, naval, or air service.


CONCLUSION OF LAW

Basic eligibility to CHAMPVA benefits is not established. 38 
U.S.C.A. §§ 101(16), 1151, 1781 (West 2002); 38 C.F.R. §§ 
3.1(k), 17.271 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Dela Cruz v. Principi, 15 Vet. App. 
143 (2001), the Court held that the enactment of the VCAA 
does not affect matters on appeal when the question is one 
limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Manson v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of 
the claim.")

Legal Criteria and Analysis

A review of the evidence of record shows that, at the time of 
the veteran's death, he was service-connected for laceration 
scars of the face evaluated as 0 percent disabling.  The 
veteran died in November 1983 from coronary thrombosis due to 
hypertension; also contributing to death was previous 
myocardial infraction.

In January 1990, the RO issued a decision which granted 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  

Pursuant to 38 U.S.C.A. § 101(16), "service-connected" means, 
with respect to disability or death, that such disability was 
incurred in or aggravated, or that the death resulted from 
disability incurred in or aggravated, in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 
1151(a) states that compensation under chapter 11 of title 
38, United States Code, and DIC under chapter 13, shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
disability or death were service-connected.  The same 
limitation existed in prior law as applicable to claims filed 
before October 1, 1997.  See 38 U.S.C.A. § 1151(a) (West 
2002), Historical and Statutory Notes.

As pertinent to the present claim, VA is authorized to 
provide medical care under 38 U.S.C.A. § 1781 for:

(1) the spouse or child of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, (2) the surviving spouse or child of a 
veteran who (A) died as a result of a service-connected 
disability, or (B) at the time of death had a total 
disability, permanent in nature, resulting from a service- 
connected disability, and (3) the surviving spouse or child 
of a person who died in the active military, naval, or air 
service in the line of duty and not due to such person's own 
misconduct.

In the instant case, the veteran did not die as the result of 
a service-connected disability, nor at the time of his death 
did he have a total disability resulting from a service-
connected disability.  No service-connected disability played 
any role in his cause of death.  Rather, the veteran's 
surviving spouse has been awarded DIC benefits because the 
veteran died as a result of treatment received in a VA 
hospital.  Thus, the surviving spouse's DIC has been awarded 
in the same manner "as if" the cause of the veteran's death 
had been service-connected.  However, such compensation does 
not mean that the disability causing death was service-
connected, as defined by statute.  See 38 U.S.C.A. § 101(16).  
His death was not incurred in or aggravated in the line of 
duty in the active military, naval, or air service, nor was 
it attributable thereto.  In addition, 38 C.F.R. § 17.270(b) 
(2007), one of the regulations that implements 38 U.S.C.A. 
chapter 17, clearly states that, for the purposes of the 
applicable regulations, the definition of "service-connected 
condition/disability" must be that set forth at 38 U.S.C.A. § 
101(16).  Clearly, therefore, the veteran did not die as a 
result of a service-connected disability, nor at the time of 
his death did he have a total disability resulting from a 
service-connected disability.

As noted above, the appellant was awarded DIC benefits based 
on additional disability resulting from hospital and medical 
care under the provisions of 38 U.S.C.A. § 1151.  The General 
Counsel of the VA was requested to furnish an opinion 
concerning whether a veteran's award of permanent and total 
disability or death under 38 U.S.C.A. § 1151 provides a basis 
for determining that the veteran is also an eligible CHAMPVA 
sponsor under 38 U.S.C.A. § 1781.  In an advisory opinion, 
VAOPGCADV 22-97 (July 31, 1997), the General Counsel noted 
that 38 U.S.C. § 1151 provides certain veterans who suffer 
(added) disability or death as a result of VA surgical or 
medical treatment with quasi-service-connection with respect 
to such disability or death.  That allows the veterans or 
their survivors to receive disability or dependency and 
indemnity compensation (DIC) benefits as if the disability or 
death had actually been service-connected.

The General Counsel notes that section 1713 (now transferred 
and designated as section 1781) authorizes VA to pay medical 
care benefits to certain survivors and dependents of 
sponsoring-veterans who have a total and permanent disability 
resulting from a service-connected disability; who died as a 
result of such a disability; who at the time of death had a 
total and permanent disability resulting from service- 
connection; or who died in the active service in the line of 
duty not due to such person's own misconduct.  38 U.S.C. § 
1781(a). 3 8 U.S.C. § 1151 provides quasi-service-connection 
only for purpose of establishing for monetary compensation 
under chapters 11 or 13 or title 38.  This section contains 
no reference to chapter 17.  As for section 1781, that 
statute does not define "total disability, permanent in 
nature, resulting from a service-connected disability" and 
does not include or reference determinations of quasi- 
service-connection.  (For that matter, it must be noted the 
definition of 'service-connected' in 38 U.S.C. § 101(16) does 
not include a 'quasi-service-connected disability').  
Moreover, section 1781 does not tie eligibility for CHAMPVA 
sponsorship to the receipt of 1151 benefits.

In sum, it is noted that the "quasi-service-connected" status 
accorded a qualifying veteran under section 1151, for 
purposes of determining an individual's eligibility for 
disability or DIC benefits, is not a basis for determining 
that the veteran is also an eligible CHAMPVA sponsor, for 
purposes of section 1781.  In other words, eligibility for 
CHAMPVA medical benefits under 38 U.S.C. § 1781 does not 
derive from an award of total and permanent disability or DIC 
compensation pursuant to 38 U.S.C. § 1151.

The Board acknowledges the appellant's contentions; however, 
it is not disputed that the appellant was awarded DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  The 
veteran's spouse is not being "denied health care", but she 
is simply not qualified for a particular benefit based on the 
law.

In addition, the Board notes that the Court held, in Mintz v. 
Brown, 6 Vet. App. 277 (1994) that a finding of "as if" 
service connection under 38 U.S.C.A. § 1151 creates 
entitlement to certain benefits under chapters 11 and 13 of 
Title 38, but not under other provisions.  In other words, 
the Court acknowledged that different benefits flow from a 
grant of benefits pursuant to 38 U.S.C.A. § 1151.  This is 
consistent with the General Counsel's opinion, and provides 
additional support for the Board's conclusion in this case.  
Accordingly, the claim is denied.

Lastly, the Board has considered the decisions of the Federal 
Circuit in Kilpatrick and Alleman.  Kilpatrick v. Principi, 
327 F3d 1375 (2003); Alleman v. Principi, 349 F3d 1368 
(2003).  The Board finds that the language in 38 U.S.C.A. 
§ 1781 is unambiguous and requires a grant of service 
connection rather than just compensation under another law.  
Therefore, the Board finds that Kilpatrick is not 
controlling.


ORDER

Entitlement to CHAMPVA benefits under 38 U.S.C.A. § 1781 is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


